                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MICHAEL KITCHEN,
                                              Case No. 2:17-cv-11627
                   Plaintiff,                 Judge George Caram Steeh
v.                                            Magistrate Judge Anthony P. Patti

O’BELL T. WINN, WILLIAM FOY,
NANNIE CULBERSON, THOMAS HAYNES,
KETURAH MORRIS, MARK CHALKER,
BRADLEY ODETTE, BOBBY KARL,
TONY GLYNN, BRIAN TROMBLEY, and
UNKNOWN SUPERVISORS OR GUARDS,

               Defendants.
__________________________/

    OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
     PLAINTIFF’S NOVEMBER 6, 2018 MOTION (DE 38) and GRANTING
           PLAINTIFF’S DECEMBER 13, 2018 MOTION (DE 41)

I.     OPINION

       A.    Background

       Michael Kitchen is currently incarcerated at the MDOC’s Carson City

Correctional Facility (DRF). See www.michigan.gov/corrections. On May 19,

2017, while incarcerated at the Earnest C. Brooks Correctional Facility (LRF),

Plaintiff filed this lawsuit against ten named Defendants, each of whom is

described as an employee of the Saginaw Correctional Facility (SRF) and




                                         1 
 
represented by the Attorney General’s Office. (DEs 1, 11.) Judge Steeh has

referred this case to me for all pretrial proceedings.

      B.     Discovery and Dispositive Motion Practice

      It appears that, during August 2017, Plaintiff served several discovery

requests, including: (1) his first set of interrogatories (DE 35 at 5-7); (2) his first

set of admissions (DE 35 at 8-13); (3) his first request for the production of

documents (DE 35 at 15); and, (4) a subpoena to Defendant Winn and/or SRF,

which provided a due date of September 10, 2017 (DE 35 at 16-18). Defendant

Winn responded to the subpoena by way of a letter dated September 6, 2017. (DE

35 at 19.) At the same time, Defendants filed both a motion for summary

judgment (DE 25) and a motion for protective order (DE 26).

      On April 20, 2018, I entered an order granting Defendants’ motion for

protective order, staying discovery pending this Court’s ruling upon Defendant’s

motion for summary judgment (DE 25), and providing that the stay of discovery

would automatically lift once the Court issues its ruling. (DE 32 at 2.) My report

and recommendation (R&R) of the same date recommended that the Court deny

Defendants’ motion for summary judgment to the extent it seeks dismissal on the

basis of failure to exhaust, but grant the motion to the extent it seeks dismissal of

Plaintiff's claims for money damages against defendants in their official capacities.

(DE 31 at 18.)


                                            2 
 
      On May 22, 2018, the Court accepted my R&R, granted in part and denied

in part Defendants’ motion for summary judgment, and dismissed Plaintiff’s

claims for money damages against Defendants in their official capacities. (DE 33.)

Thus, the stay of discovery was automatically lifted on that date, and the clock for

answering or responding to any outstanding discovery requests began to run.

      C.     Plaintiff’s First Motion to Compel and the Court’s Order Setting
             Deadlines

      On July 12, 2018, Plaintiff filed a motion to compel discovery and to enforce

a subpoena. (DE 35.) On September 4, 2018, I entered an order granting

Plaintiff’s motion as unopposed. (DE 36.) Among other things, the order

provided:

      No later than Tuesday, September 18, 2018, Defendants SHALL
      serve Plaintiff with responses to Plaintiff’s first set of interrogatories,
      first set of admissions, and first request for the production of
      documents, and Defendant O’Bell (and/or SRF) SHALL produce
      documents in accordance with the aforementioned subpoena. Given
      the amount of time these discovery requests and this motion have been
      pending, Defendants’ apparent failure to respond to the requests once
      the stay was automatically lifted on May 22, 2018, and Defendants’
      failure to respond to the instant motion, any objections that were not
      served in response to these requests within the applicable deadlines
      established under Fed. R. Civ. P. 33, 34, 36, and 45 are deemed waived.

(DE 36 at 3-4 (boldface in original, italics added).) Then, on September 11, 2018,

I entered an order setting the Discovery Deadline for November 6, 2018 and the

Dispositive Motion Cutoff for December 6, 2018. (DE 37.)

      D.     Pending Matters
                                          3 
 
      Currently pending before the Court are some matters related to discovery

and case management deadlines. The first pending matter is Plaintiff’s November

6, 2018 motion to compel discovery, to extend discovery cut-off & to permit

motion for sanctions (DE 38), regarding which Defendants have filed a response

(DE 39), and Plaintiff has filed a reply (DE 42).

      Meanwhile, Defendants filed a December 3, 2018 motion for extension of

time to file motion for summary judgment (DE 40), which the Court granted by

way of a December 4, 2018 text-only order, a copy of which was served upon

Plaintiff at DRF. Specifically, the discovery deadline was extended to Monday,

January 7, 2019, and the dispositive motion deadline was extended to Wednesday,

February 6, 2019.

      The second pending matter is Plaintiff’s December 13, 2018 motion to

extend dispositive motion cut-off date to “120 days from the date that this Court

decides this motion[.]” (DE 41.)

      E.     Plaintiff’s motion to compel discovery (DE 38 at 7-13)

      Plaintiff asks this Court to “require the Defendants to respond to discovery

requests,” and to “comply with the Court’s [September 4, 2018] discovery order

[DE 36][.]” (DE 38 at 1.) He also seeks to “enforce a subpoena,” and obtain

answers/responses to his September 28, 2018 discovery requests. (DE 38 at 6.)




                                          4 
 
      Defendants admit that they “mistakenly missed deadlines for early discovery

requests and responding to Plaintiff’s July 12, 2018, Motion to Compel (DE 35) . .

. .” (DE 39 at 3.) However, they also claim that, since August 2018, “Defendants

have complied with all discovery requests sent from Plaintiff.” (Id.; see also DE

39 at 13.)

             1.    Defendant Winn’s and/or SRF’s failure to produce
                   requested documents & respond to subpoena

      The first part of Plaintiff’s motion to compel concerns: (i) his August 2,

2017 first request for the production of documents (DE 38 at 17-18); (ii)

Defendants Morris and Winn’s August 17, 2018 responses thereto (DE 38 at 19-

22); (iii) the August 7, 2017 subpoena issued to Warden O’Bell Winn and/or SRF

– which provided a due date of September 10, 2017 – and Defendant Winn’s

August 17, 2018 response and objections (DE 38 at 38-44); (iv) Defendant

Morris’s August 17, 2018 response and objections to Plaintiff’s July 23, 2018

subpoena (DE 38 at 45-47; see also DE 39-3); and, (v) Defendant Winn’s

September 18, 2018 amended response and objections to Plaintiff’s subpoena (DE

38 at 48-50; see also DE 39-2). (See DE 38 at 7-9).

                   a.    The Court will acknowledge the August 17, 2018
                         objections.

      The Court acknowledges Defendants’ argument that, because their August

17, 2018 discovery responses pre-date the Court’s September 4, 2018 order, their


                                         5 
 
objections were not “deemed waived” by the subsequent order granting Plaintiff’s

motion to compel as unopposed (DE 36). (DE 39 at 4-5.) However, as Plaintiff

points out, the Court’s September 4, 2018 order deemed waived “any objections

that were not served in response to these requests within the applicable deadlines

established under Fed. R. Civ. P. 33, 34, 36, and 45 . . .[,]” (DE 36 at 4). (See DE

42 at 2 (emphasis added).) If the stay of discovery automatically lifted on May 22,

2018, then Plaintiff could reasonably have expected Defendants’ outstanding

discovery responses on or about June 21, 2018. Fed. R. Civ. P. 34(b)(2)(A) (“The

party to whom the request is directed must respond in writing within 30 days after

being served . . . .”). The responses at issue here are dated August 17, 2018, which

is (i) fifty-seven days after they could reasonably have been expected; and, (ii)

over a year after the requests dated August 2017 appear to have been served.

      Nonetheless, even if the objections asserted on August 17, 2018 were

untimely at that point, the Court’s September 4, 2018 order provided:

“approximately 51 days passed between the automatic lift of the stay of discovery

and Plaintiff’s [July 12, 2018] filing of the instant motion; therefore, Defendants

and/or the MDOC shall not now respond with objections to the discovery requests

and/or the subpoena.” (DE 36 at 4 (emphasis added).) Accordingly, the Court will

not retroactively apply its September 4, 2018 order to negate objections lodged on

August 17, 2018, even if they were lodged in the wake of Plaintiff’s July 12, 2018


                                          6 
 
motion to compel. In their response to the instant motion, Defendants admit to

“mistakenly missed deadlines for early discovery requests . . . [,]” (DE 39 at 3),

and, the August 17, 2018 responses and/or objections were served without this

Court’s intervention.

      In sum, the Court recognizes that Plaintiff’s initial motion to compel was

filed on July 12, 2018 (DE 35), certain Defendants provided responses and/or

objections on August 17, 2018, and, Defendants not having filed a response to that

motion to compel, the Court entered its September 4, 2018 order granting the

motion as unopposed (DE 36). The Court further recognizes that, in a technical

sense, Defendants waived any objections lodged on August 17, 2018, not because

of the Court’s forthcoming order but because the objections would have been tardy

under Fed. Rules Civ. P. 33(b)(2), 34(b)(2)(A). Nonetheless, the Court will

acknowledge these tardy objections, as it understands the calendar confusion that

may have taken place in light of the Court-imposed “self-executing or automatic”

lift of the stay of discovery. In other words, what appears to be Defendants’

inadvertent failure to keep track of their discovery response deadlines is

understandable and excused by the Court.

                   b.     The requests at issue

      The Court will issue a ruling on those items specifically discussed in

Plaintiff’s December 13, 2018 reply. (See DE 42 at 2-5.) First, Plaintiff takes


                                          7 
 
issue with Defendant Winn’s (and Morris’s) August 17, 2018 response via counsel

– “Please see attached documents.” – to Plaintiff’s August 2, 2017 first request for

production of documents No. 1 (DE 38 at 18, 21). According to Defendants, they

“provided all relevant requested grievances and documents, responsive to his

requests[,]” and “provided Plaintiff with all grievances, kites, or documents

responsive to his request which involved Defendant Morris and Plaintiff.” (DE 39

at 4-5 (emphases added); see also DE 39 at 7.) However, their November 19, 2018

response brief also raises overbreadth and relevance objections to this request.

(DE 39 at 4-5.) Plaintiff points out that this “current objection” is untimely under

Fed. R. Civ. P. 34(b)(2)(A) and should, therefore, be considered waived. (DE 42 at

2-3). The Court agrees. To the extent Defendants’ November 19, 2018 response

maintains that Plaintiff’s August 2, 2017 request for production of documents No.

1 directed to Defendants Winn and Morris is overly broad and irrelevant (DE 38 at

18, DE 39 at 4-5, 7), these objections are tardy.1 As the Court reads Defendants’


                                                            
1
  This ruling would not apply to Defendant Morris’s August 17, 2018 response and
objections to Plaintiff’s July 23, 2018 subpoena, as it registered overly broad and
relevance objections. (See DE 38 at 45-47; see also DE 39-3.) Additionally, given
Plaintiff’s representation that his July 23, 2018 deposition subpoena “is the same
request in the August 2, 2017 Rule 34 Request for Documents directed at
Defendant Morris[,]” (DE 42 at 5), it would be illogical for this Court to honor
Morris’s August 17, 2018 overbreadth and relevance objections as to the earlier-
served July 23, 2018 subpoena request (DE 39-3) but deny such objections as to
the later-served August 2, 2017 request for production.

                                                               8 
 
November 19, 2018 response, Morris and Winn provided what documents they

thought were relevant. (See DE 39 at 4-5). Plaintiff’s August 2, 2017 request for

production of documents No. 1 sought certain matters submitted “against

Defendant Morris” for a more than 4-year period. (DE 38 at 18.) Defendants

Morris and Winn responded on August 17, 2018 – without objection - by referring

to “attached documents.” (DE 38 at 21.) Defendants may not, in their November

19, 2018 response, explain that they (or, Morris and Winn) provided only matters

“which involved Defendant Morris and Plaintiff[,]” (DE 39 at 5) and expect the

Court to honor the tardy overbreadth and relevance objections. Defendants (or,

Winn and Morris) must answer this discovery request as phrased and no later than

February 4, 2019.2

              Second, Plaintiff takes issue with Defendant Winn’s August 17, 2018

response and objections, via counsel, to Plaintiff’s August 7, 2017 subpoena to

Defendant Winn and/or SRF (DE 38 at 38-44). (See DE 42 at 3-4.) As noted

above, Defendant Winn’s counsel initially responded to the subpoena by way of a

letter dated September 6, 2017, which, in part, informed Plaintiff that “the proper

way to pursue documents from a party in a litigation is through the discovery


                                                            
2
 To clarify, for the reasons set forth above, Plaintiff’s tardy August 2018
objections have been excused by the Court. Here, where no objection was lodged
within the August 2018 discovery response, the Court draws the line with
objections made for the first time in Plaintiff’s November 2018 response brief.  
                                                               9 
 
process as governed by the Federal Rules of Civil Procedure.” (DE 35 at 19.)3

Then, Winn’s counsel served both Winn’s August 17, 2018 written response and

objections (DE 38 at 43-44) and, later, a September 18, 2018 amended response

and objections (DE 38 at 48-50), which Defendants claim was done “in a show of

good faith, . . . to comply with the Court’s [September 4, 2018] Order.” (DE 39 at

7.). In most cases, the response was “No documents responsive to this request

exist within Defendant’s custody or control.” (DE 38 at 43-44, 49-50.) To the

extent Plaintiff claims that Defendant Winn’s August 17, 2018 objections were

deemed waived by this Court’s September 4, 2018 order (see DE 42 at 4), the

Court has explained above that it will not retroactively apply its September 4, 2018

order to negate objections lodged on August 17, 2018. Moreover, to the extent

Plaintiff challenges the truthfulness of these responses, the Court declines

Plaintiff’s appeal “to review the requests.” (DE 42 at 4.)

              Third, Plaintiff takes issue with Defendant Morris’s August 17, 2018

response and objections to Plaintiff’s July 23, 2018 subpoena (DE 38 at 45-47, DE

39-3). (See DE 42 at 4-5.) Construing the July 23, 2018 “subpoena to testify at a

deposition in a civil action” as a request for production to Defendant Morris (see

                                                            
3
 Plaintiff claims that there are similarities between the two subpoenas. And, he
further explains that the July 23, 2018 deposition notice, which was addressed to
Morris, was filed in response to Defendant Winn’s “refusal to respond to the
August 7th Subpoena.” Nonetheless, the Court is perplexed by the import of
Plaintiff’s claimed differences between the two subpoenas. (See DE 42 at 3-4.)
                                                               10 
 
DE 39-3 at 2), any response would have been due on or about August 22, 2018

under Fed. R. Civ. P. 34(b)(2)(A), rather than August 6, 2018 under Fed. R. Civ. P.

45(d)(2)(B). Thus, as they related to the subpoena to Odette, the corresponding

response and objections are timely.

                             2.             September 2018 discovery requests

              The second part of Plaintiff’s motion to compel mentions several items,4 but

its focus is: (i) Defendants Winn and Morris’s apparent October 23, 2018 response

to Plaintiff’s September 28, 2018 second request to produce documents (DE 38 at

51-57); and (ii) Defendants Glynn, Trombley, Winn, Morris and Odette’s October

2018 responses to Plaintiff’s second set of interrogatories (DE 38 at 74-98). (See

DE 38 at 9-13).

              The Court will issue a ruling on those items specifically discussed in

Plaintiff’s December 13, 2018 reply. (See DE 42 at 5-7.) First, Plaintiff’s second

request for production of documents No. 3 sought production of materials

“depicting the source of the information known to Defendants . . . which triggered

the strip and/or so-called cell search against Plaintiff . . .” on December 26, 2016

                                                            
4
  See (i) Defendants Odette and Karl’s January 2017 memoranda about the events
of December 26, 2016 (DE 38 at 99-100, DE 38-1 at 1-2), which Plaintiff
seemingly claims were produced in response to his August 2, 2017 first request for
the production of documents (DE 38 at 17-18); (ii) the August 6, 2018 deposition
transcripts of Defendant Winn and Keturah (Morris) Taylor (DE 38 at 23-31, 32-
37); and, (iii) Defendants Glynn, Trombley, Odette, Karl’s August 13-14, 2018
responses to Plaintiff’s first set of interrogatories (DE 38 at 58-73).
                                                               11 
 
and January 17, 2017. Via counsel, Defendants Winn and Morris responded

“None.” (DE 38 at 54-55.) In response to the instant motion, Defendants claim

that they provided “good-faith responses . . . .” (DE 39 at 9.) In the Court’s

opinion, the response provided is a reasonable response to a document request, as

the requested materials either do or do not exist. Accordingly, the Court declines

to require Defendants “to release the information identifying the source which

triggered the purported cell and strip searches.” (DE 42 at 6.)

      Second, Plaintiff’s second set of interrogatories asked Winn and Morris five

questions each about their YMCA memberships. Winn and Morris objected on the

basis of relevance and/or that it assumes knowledge. (DE 38 at 84-85, 90-91.) In

response to the instant motion, Defendants claim that “inquiries into the personal

lives of Defendants Winn and Morris are absurdly improper and irrelevant

requests.” (DE 39 at 9.) Here, even if Plaintiff “seeks the information in order to

explore whether any witnesses over heard either Defendant discussing Kitchen and

the allegations underlying this lawsuit[,]” (DE 42 at 6), the Undersigned concludes

that information about Defendants Winn and Morris’s YMCA memberships does

not meet Fed. R. Civ. P. 26(b)(1)’s permissible scope of discovery for Plaintiff

lawsuit against SRF prison officials. (DE 1 ¶¶ 5-8, DE 42 at 1.)

      Third, Plaintiff takes issue with Defendant Odette’s responses to second

interrogatory Nos. 3 and 4. (DE 42 at 6-7.) The Court has reviewed these


                                         12 
 
interrogatories and the respective responses (DE 38 at 95-96), as well as

Defendants’ related response to the instant motion (DE 39 at 10-11). Upon

consideration, Defendant Odette shall supplement his answer to interrogatory No.

3 (“I was instructed by my supervisor to search him.”) with “the name and current

location of the staff member . . . [,]” (DE 38 at 96), and need only provide the

current location if the staff member is still employed by the MDOC. As for

interrogatory No. 4, which references Odette’s January 4, 2017 memorandum (DE

38 at 100) and basically asks whether Defendant Odette’s December 26, 2016

receipt of permission to conduct a strip search was preceded by his own contact of

the control center or the control center contacting him, Defendant Odette answered,

“No.” (DE 38 at 96.) According to Defendants, “Plaintiff has not considered that

Defendant Odette could have found out about Plaintiff’s contraband on his own,

for example[,]” and they maintain that Defendant Odette’s memorandum “does not

contradict his response[.]” (DE 39 at 10.) Still, Plaintiff “seeks to know how that

permission was obtained.” (DE 42 at 7.) Rather than parsing the complicated

wording of Plaintiff’s interrogatory as drafted and determining whether Defendant

Odette’s answer is complete, Plaintiff has leave to serve Defendant Odette with a

newly drafted interrogatory on this subject.

      F.     Plaintiff’s motion to extend the discovery cut-off (DE 38 at 13-14)




                                          13 
 
      Plaintiff’s November 6, 2018 motion seeks an extension of the then-

November 6, 2018 discovery deadline. (DE 38 at 1, 6, 16.) Plaintiff seeks

“another 90 days” to complete discovery and identify “any other persons involved

in the claims underlying this lawsuit[.]” (DE 38 at 13-14.) In support of this

request, Plaintiff cites: (a) a grievance against Russell Vittow that was initiated in

August / September 2018 (DE 38-1 at 3-5); (b) December 2016 and January 2017

SRF forms documenting “non-routine unclothed prisoner search[es]” (DE 38-1 at

6-9); and, (c) an April 1, 2017 e-mail (DE 38-1 at 10-11).

      Defendants oppose this request, arguing, inter alia, that: (a) Plaintiff would

need “the opposing party’s written consent or the court’s leave[,]” Fed. R. Civ. P.

15(a)(2), in order to amend his complaint; (b) Plaintiff has not complied with E.D.

Mich. LR 7.1(a)’s concurrence requirement as to the request for an extension of

discovery; and, (c) Plaintiff’s request for an extension of discovery should be filed

separately from his motion to compel. (DE 39 at 11-12.)

      However, as noted above, the Court’s December 4, 2018 text-only order

extended the discovery deadline to Monday, January 7, 2019. Although Plaintiff

has since submitted a reply – dated December 6, 2018 and filed on December 13,

2018 – in which he comments upon Defendants’ arguments and renews his

“request to extend the discovery cut-off date[,]” (DE 42 at 7-8), the Court assumes

that its December 4, 2018 order crossed paths with Plaintiff’s request.


                                          14 
 
Nonetheless, the Court will grant Plaintiff’s request as posed at the time of filing

and extend the discovery deadline to Monday, February 4, 2019. The Court does

not construe Plaintiff’s request as one seeking leave to amend the complaint, and,

at this late stage of the proceedings, would be unlikely to grant one.

              G.             Plaintiff’s motion to permit motion for sanctions (DE 38 at 14-15)

              Plaintiff asks this Court “to permit a motion to impose sanctions against the

Defendants,” for “the flagrant violations of the Court’s order, in addition to

winning the first [July 12, 2018] motion to compel[.]” (DE 38 at 1, 6, 16.)

Plaintiff contends that Defendants “are not cooperating in discovery,” for example,

by violating the Court’s September 4, 2018 order (DE 36) or filing false or

misleading memoranda from C/O Odette (DE 38 at 100) and C/O Karl (DE 38-1 at

2). Plaintiff claims he has attempted to resolve his discovery dispute with defense

counsel, specifically citing his June 4, August 27, September 12, and September

28, 2018 letters. (DE 38 at 14.)5

              Defendants claim that Plaintiff’s August 27th and September 12th letters

“were not an effort to resolve discovery issues,” but, rather, “an attempt to threaten

and bully Defense counsel into a settlement agreement.” (DE 39 at 12, DE 39-4 at

2, DE 39-5 at 2.) Defendants maintain that they have responded to all of Plaintiff’s


                                                            
5
 Plaintiff’s letters dated August 27, 2018 and September 12, 2018 are attached to
Defendants’ response. (DEs 39-4, 39-5.)
                                                               15 
 
discovery requests but that Plaintiff “is simply unhappy with the responses . . . .”

(DE 39 at 13.)

      Plaintiff appears to seek leave to file a motion for sanctions under Fed. R.

Civ. P. 37, and he claims that he “has done more than enough to resolve both the

discovery dispute and this lawsuit prior to seeking sanctions . . . .” (DE 38 at 15,

DE 42 at 9.) However, Plaintiff need not request this Court’s permission to seek

sanctions under Fed. R. Civ. P. 37. He need only file a motion specifying the relief

he seeks, for example, any of the sanctions permitted by Fed. R. Civ. P.

37(b)(2)(A)(i)-(vi). Accordingly, the portion of his motion seeking leave is denied

as unnecessary.

      H.     Plaintiff’s December 13, 2018 motion to extend the dispositive
             motion cut-off date (DE 41)

      On September 11, 2018, the dispositive motion cut-off was December 6,

2018. (DE 37.) Pursuant to the December 4, 2018 text-only order, the dispositive

motion deadline was extended to February 6, 2019. In Plaintiff’s motion – dated

December 6, 2018 and filed on December 13, 2018 – he seeks to extend the

dispositive motion cut-off date, because of, inter alia, “pending discovery

motions” and “anticipated amendments to the complaint[.]” (DE 41 at 1.)

      Specifically, he requests that the Court extend the December 6, 2018

deadline by “120 days from the date that this Court decides this motion,” due to:

(1) his pending November 6, 2018 “motion to compel discovery, to extend
                                          16 
 
discovery cut-off & to permit motion for sanctions” (DE 38), following which he

hopes “to determine the feasibility of a dispositive motion[;]” and, (2) his effort to

“uncover[] the identity of other prison officials so that he can amend the complaint

to add them as defendants.” (DE 41 at 2-3.) Upon consideration, Plaintiff’s

motion is granted, but the Court will only provide a reasonable extension of the

dispositive motion deadline, namely to thirty (30) days after the close of discovery,

i.e., Wednesday, March 6, 2019. Again, at or near the close of discovery, the

Court is unlikely to grant leave to amend the complaint to add new parties.

II.   ORDER

      Upon consideration, Plaintiff’s November 6, 2018 motion (DE 38) is

GRANTED IN PART and DENIED IN PART. In sum,

            Plaintiff’s motion to compel discovery (DE 38 at 7-13) is
             GRANTED IN PART and DENIED IN PART. Defendants’
             November 19, 2018 overbroad and relevance objections (to
             Plaintiff’s August 2, 2017 request for production of documents
             No. 1 directed to Defendants Winn and Morris) are tardy.
             Defendants (or, Winn and Morris) must serve a response to this
             request, as phrased, no later than February 4, 2019. As to the
             September 2018 requests, Defendant Odette shall supplement
             his answer to second interrogatory No. 3 no later than
             February 4, 2019, and Plaintiff may serve Defendant Odette
             with a newly drafted second interrogatory No. 4 no later than
             February 4, 2019 (and Defendant Odette will be required to
             respond within the time set by Fed. R. Civ. P. 33(b)(2).

            Plaintiff’s motion to extend the discovery cut-off (DE 38 at 13-
             14), as posed at the time of filing, is GRANTED and the
             discovery deadline is extended to Monday, February 4, 2019.

                                          17 
 
            Plaintiff’s motion to permit motion for sanctions (DE 38 at 14-
             15) is DENIED as unnecessary.

Finally, Plaintiff’s December 13, 2018 motion to extend the dispositive motion cut-

off date (DE 41) is GRANTED, but the dispositive motion deadline is only

extended to Wednesday, March 6, 2019.

      IT IS SO ORDERED.


Dated: January 18, 2019                s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on January 18, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         18 
 
